                                                                             FILED
                                                                    U.S.DiSTRICTCOUR
                 IN THE UNITED STATES DISTRICT       COURT            SAVANNAH OIV.

                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                   25l8w nvi6 flMI|:39

                            STATESBORO DIVISION                   CLERK,
                                                                      so.  Toisj   F6A.

THE UNITED STATES OF AMERICA,

                Plaintiff,

                 V.                             6:18CR14


JAIME ELTON NEWSOME,

                Defendant.




                                 ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters raised in the parties' motions have been resolved by

agreement.     Therefore,    a   hearing   in    this      case     is      deemed

unnecessary.    All motions are dismissed.



    SO ORDERED, this //^da             November, 2018.




                                     ED STATES MAGISTRATE JUDGE
                                    THERN DISTRICT OF GEORGIA
